Citation Nr: 0203809	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the 20 percent evaluation for lumbosacral muscle 
strain with thoracic pain was properly reduced to a 
noncompensable rating, effective July 1, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 until August 
1993.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri, which reduced the 20 percent 
evaluation for lumbosacral muscle strain with thoracic spine 
pain, which had been in effect from September 1995, to a 
noncompensable rating, effective July 1, 2000.

The Board notes that the veteran testified in a September 
2001 hearing before the undersigned, at which time he 
clarified that he was not pursuing any issue other than the 
one listed on the title page of this action.

The Board also notes that the veteran has submitted evidence 
not yet considered by the RO.   Pursuant to 38 C.F.R. § 
20.1304 (2001), additional evidence submitted following the 
issuance of a statement of the case must be referred to the 
RO for review and preparation of a supplemental statement of 
the case (SSOC), unless the benefit or benefits sought on 
appeal may be allowed without such referral, or the veteran 
expressly waives his procedural right to such referral either 
in writing or in the record of the hearing on appeal.  Here 
the veteran, in a statement dated September 2001, expressly 
waived RO consideration of this evidence, which consisted of 
outpatient treatment reports from November 2000 and September 
2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  At a VA examination in June 1996, the veteran was found 
to have tautness and muscle spasms, with range of motion 
(ROM) findings as follows: flexion to 100 degrees; 
hyperextension to 45 degrees; rotation to 55 degrees 
bilaterally; and lateral bending to 52 degrees bilaterally.

3.  In a February 1997 rating decision, the RO granted 
service connection for the veteran's back condition and 
assigned a 20 percent evaluation, effective in September 
1995.

4.  VA examination in September 1999 revealed no evidence of 
muscle spasms or tenderness to palpation, and showed ROM 
findings of flexion to 95 degrees, extension to 35 degrees, 
rotation to 35 degrees bilaterally and lateral flexion to 40 
degrees bilaterally.

5.  In October 1999, the RO proposed to reduce the evaluation 
for the veteran's thoracic lumbosacral strain (previously 
characterized as a "back condition") from 20 percent 
disabling to a noncompensable rating; that proposal was based 
on an improvement in the veteran's disability as reflected in 
the findings of a September 1999 VA examination.

6.  VA examination in January 2000 showed no abnormal 
findings with respect to the veteran's spine.

7.  A March 2000 rating decision reduced the veteran's 
disability evaluation for lumbosacral muscle strain with 
thoracic pain from 20 percent disabling to a noncompensable 
rating effective July 1, 2000.


CONCLUSION OF LAW

The reduction of an evaluation for lumbosacral muscle strain 
with thoracic pain, from 20 percent disabling to a 
noncompensable rating effective July 1, 2000 was appropriate.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§  3.344, 
4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5299-5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements of the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and a statement of the case issued in July 2000.  The 
RO also made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  
Additionally, the Board observes that the veteran was 
afforded a VA examination in January 2000 in connection with 
his claim.  Also of record are outpatient treatment reports 
dated in November 2000 and September 2001.  Moreover, the 
evidence associated with the claims file includes a December 
1999 letter from Dr. N., D.O.  Finally, a December 1999 
letter from the veteran and a transcript of the veteran's 
September 2001 hearing before the undersigned is of record.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that the requirements under 
the VCAA (as pertains to this case) have been satisfied and 
that this case is ready for further appellate review on the 
merits.

Procedural History

A review of the file reveals that the veteran was initially 
granted service connection for a back condition and assigned 
a 20 percent evaluation under Diagnostic Code 5299-5295, 
effective September 1995.  In an October 1999 rating 
decision, the RO proposed to reduce the veteran's evaluation 
from 20 percent disabling to a noncompensable rating.  This 
proposal was prompted by a VA examination in September 1999 
that revealed improvement as to the veteran's back condition.    
Following the proposed reduction, the veteran was sent a 
letter in November 1999 explaining his right to submit 
additional evidence to demonstrate that such a reduction 
should not occur, and that such evidence must be received by 
the RO within 60 days.  In December 1999 the veteran sent in 
a statement opposing the reduction, and also claiming that 
his condition had increased in severity.  The veteran also 
submitted VA outpatient treatment reports at that time.  
After consideration of the veteran's submissions, the 
reduction was formalized in a March 2000 rating decision, and 
the noncompensable rating was effective July 2000.  The 
veteran disagreed with this determination and initiated this 
appeal.


Relevant law and regulations

Increased ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Rating Reduction

Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 
38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 
38 C.F.R. § 3.105(e) provides that a rating proposing the 
reduction or discontinuance must be prepared, setting forth 
all material facts and reasons for the action.  Additionally, 
the RO must advise the veteran of the proposed rating 
reduction or discontinuance and afford 60 days in which to 
present additional evidence showing that compensation should 
be continued at the present evaluation level.  Id.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  Id.

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344 requires that the RO and the Board ensure that 
a rating reduction be based on an examination that is as 
complete as the examinations that formed the basis for the 
original rating and that the condition not be likely to 
return to its previous level. 38 C.F.R. § 3.344(a), (b), (c); 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction 
may be accomplished when the rating agency determines that 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 38 
C.F.R. § 3.344(a).  However, where a rating has been in 
effect for less than five years, the regulatory requirements 
under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set 
forth in 38 C.F.R. § 3.344 (c).  In such cases 38 C.F.R. 
§ 3.344 (c) states that reexamination disclosing improvement 
will warrant reduction in rating.

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) are inapplicable in cases where a rating 
has been in effect for less than five years, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, without regard for how long a 
particular rating has been in effect.  The Court has stated 
that certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based 
upon a review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction requires an inquiry as to "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations." Brown, 5 Vet. App. at 421. Thus, in 
any rating-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that improvement reflects an improvement under the 
ordinary conditions of life and work.

Factual Background

VA examinations

Upon physical examination in June 1996, the veteran was found 
to have the following range of motion (ROM) findings with 
respect to his lumbar spine: flexion to 100 degrees; 
hyperextension to 45 degrees; rotation to 55 degrees 
bilaterally; and lateral bending to 52 degrees bilaterally.  
The veteran was noted to have muscle spasms and tautness at 
the thoracic 8 level.  There was no muscle herniation, 
fasciculation, no attachments, and no wasting.  Tenderness 
was noted as to the thoracic and lumbar areas.  The veteran 
was diagnosed with muscle spasms, spine.  It does not appear 
that the veteran's claims file was reviewed in connection 
with this examination.    

The veteran was next examined by the VA in August 1998.  The 
veteran presented with complaints of daily low back pain, 
alleviated to some extent by hot baths.  The veteran stated 
that cold temperatures, and weather changes generally, 
worsened his back pain.  Upon physical examination the 
following ROM findings were noted for the lumbosacral spine: 
forward flexion to 90 degrees; backward extension to 30 
degrees; rotation to 35 degrees bilaterally; and lateral 
flexion to 40 degrees bilaterally.  The veteran was diagnosed 
with chronic low back pain.  X-rays taken at that time 
revealed normal alignment of the lumbar spine, with no 
evidence of fracture or dislocation.  The intervertebral disc 
space was unremarkable.  There was no evidence of parasternal 
soft tissue mass or abnormal calcification.  

The veteran was again examined by the VA in September 1999.  
At that time the veteran complained of daily back pain.  He 
stated that the pain was in his low back, but that it 
radiated up through his thoracic spine.  The veteran rated 
the pain as a 6 on a scale of 1 to 10, with 10 being the most 
severe.  The veteran denied any paresthesias or weakness in 
his extremities or loss of bowel or bladder control secondary 
to his back pain.  The veteran noted that hot baths offered 
some relief, and that weather changes and dampness caused his 
pain to intensify.  He reported that twisting, sneezing and 
standing up too quickly also exacerbated his pain.  Physical 
examination yielded the following ROM findings with respect 
to the lumbar spine: flexion to 95 degrees, extension to 35 
degrees, rotation to 35 degrees bilaterally and lateral 
flexion to 40 degrees bilaterally.  The veteran had a 
negative straight leg test bilaterally.  There was no 
tenderness to palpation over the thoracic or lumbar spine, 
and the veteran was able to ambulate on his heels and toes 
without difficulty.  The examiner rendered a diagnosis of 
thoracic lumbosacral muscle strain.

Several facts commented on in the September 1999 VA 
examination were subsequently clarified by the veteran in a 
December 1999 letter.  Contrary to the examination report, 
the veteran denied that hot baths relieved his symptoms.  The 
veteran also stressed that the severity of his pain was 
understated by the examiner.  The veteran stated that his 
discomfort was incredible, and that his pain radiated 
throughout his upper and lower extremities.

Finally, the veteran was most recently examined by the VA in 
January 2000.  The report of examination indicated that the 
veteran's claims file had been reviewed by the VA examiner.  
The report of examination also indicated subjective 
complaints of pain.  Specifically, the veteran reported that 
his low back pain had extended upward in the lumbar spine to 
the thoracolumbar level and at times upward between the 
shoulder blades.  He stated that he experienced pain every 
day, and that he had a lack of endurance.  Twisting worsened 
his pain.  The veteran further reported feeling stiffness in 
his back when he got up in the morning.  Also, he reported 
that he had difficulty getting comfortable upon going to bed 
at night.  Standing for greater than 5 to 10 minutes 
increased his back pain.  The veteran further noted that 
walking greater than one block also increased his pain.  
Bending, lifting, coughing or sneezing were mentioned as 
additional causes of pain, as was driving greater than 20 to 
30 minutes.  The veteran noted that a private physician 
treated him for his back pain, and that he was given anti-
inflammatory medication, which he took twice daily.     

Upon physical examination in January 2000, the veteran's ROM 
of the lumbar spine was as follows: forward flexion to 95 
degrees; back extension to 30 degrees with complaints of 
pain; lateral bending to 35 degrees bilaterally; and thoracic 
spine rotation to 35 degrees bilaterally.  The veteran's 
stature was erect, and he had no scoliosis.  The veteran had 
normal lumbar lordosis.  There was no muscle spasm.  
Additionally, there was no tenderness or spasm of the 
thoracic spine.  The veteran was diagnosed with low back 
pain.  The examiner noted that there were no abnormal 
objective physical findings. Contemporaneous x-ray evidence 
showed the veteran's vertebral bodies to be normally aligned, 
with interspaces of normal width.  There was no evidence of 
fracture, dislocation or other bone or joint pathology. The 
examiner concluded after examining the veteran that any 
episodes of increased pain such as described by the veteran 
would not affect his range of motion or spinal function.

Outpatient treatment reports

In September 2001, the veteran submitted outpatient reports 
in support of his claim.  One such report dated November 2000 
indicated chronic low back pain.  The pain was noted to be 
worse in the morning and evening.  There was no radiation, 
and no loss of bowel or bladder control.  Another report 
dated September 2001 indicated back pain on the left side.  
The pain was noted to be dull with occasional sharp pain.  
The veteran denied any radiation of pain.  The veteran's back 
pain was noted to be worse in the mornings.  This treatment 
report further revealed that the veteran was able to walk on 
his toes and heels.  

Private physician's letter

Also of record is a December 1999 letter written by Dr. N.  
This letter was written following examination of the veteran.  
It was noted that the veteran had chronic low back pain.  
Specifically,  Dr. N. rendered a diagnosis of chronic somatic 
dysfunction of the low back.  The letter stated that the 
veteran's treatment involved anti-inflammatory medications 
and rehabilitative exercises.  

Transcript of September 2001 hearing

Finally, the pertinent evidence associated with the claims 
file includes a transcript of the veteran's September 2001 
hearing before the undersigned.  At this hearing the veteran 
described the nature and extent of his lumbosacral strain.  
He noted that his job was largely sedentary, and that his 
company provided ergonomic chairs.  Despite this, he stated 
that his back pain was always present.  The veteran described 
the pain as beginning just above the pelvic bone.  He stated 
that the pain sometimes radiated up his back, primarily on 
the left side.  The veteran further noted that he had muscle 
tightness in his back.  He testified that standing for long 
periods of time, walking long distances, and driving for an 
extended duration all precipitated further pain.  The veteran 
further attested to tenderness in his back. The veteran then 
stated that settling in to bed at night was a problem, as it 
was difficult for him to find a comfortable position.  The 
veteran further testified that his pain was more pronounced 
in the morning.  With regard to treatment, the veteran stated 
that he saw a private physician about twice a year for his 
back pain.  He had been given muscle relaxants and pain 
relievers, but they failed to bring about a significant 
reduction in his symptomatology.  The veteran also reported 
that he took Advil to alleviate the pain, and noted that it 
was largely ineffectual.

Analysis
 
Restoration of the 20 percent rating from July 2000 onward

As noted above, the veteran is contesting the reduction of 
his disability rating for lumbosacral muscle strain with 
thoracic pain under 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5295.  Under this code section, a noncompensable evaluation 
is for application where the evidence demonstrates only 
slight subjective symptoms.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).  A 10 percent evaluation applies where the 
medical evidence reveals characteristic pain on motion.  Id.  
Finally, a 20 percent rating is warranted where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  Id.

Initially, the Board notes that the procedural requirements 
regarding proper notification of a proposed rating reduction, 
as outlined in 38 C.F.R. § 3.105(e), were satisfied by a 
letter sent to the veteran in November 1999.  This 
correspondence referred to an accompanying October 1999 
rating decision that detailed all material facts and 
reasoning behind the proposal.  Moreover, the letter apprised 
the veteran that he had 60 days to submit additional evidence 
demonstrating that his current disability evaluation should 
be maintained.  The Board further notes that the 20 percent 
evaluation for lumbosacral muscle strain with thoracic pain, 
was in effect from September 1995 until July 2000, which is 
less than five years.  Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) regarding stabilization of disability 
evaluations are inapplicable.

Having concluded that the requirements of 38 C.F.R. 
§ 3.105(e) have been satisfied, the sole question for 
analysis is whether the medical evidence of record 
demonstrates that the veteran's lumbosacral muscle strain 
with thoracic pain symptomatology has improved, thus 
demonstrating the reduction to a noncompensable evaluation, 
effective July 2000, to be appropriate.  For the reasons 
discussed below, the Board finds that the rating reduction in 
this case was proper.

To be entitled to a 20 percent evaluation under Diagnostic 
Code 5295, the evidence must show muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The June 1996 VA examination indicated 
muscle spasm, and resulted in the initial assignment of a 20 
percent evaluation by rating decision in February 1997.  
Recent medical evidence, including VA examinations in 
September 1999 and January 2000 did not contain any findings 
of muscle spasm.  In fact, the VA examiner in January 2000 
noted that there were no abnormal physical findings.  X-ray 
evidence from January 2000 also failed to reveal any spinal 
abnormalities.  Based on these clinical findings, the 
criteria for a 20 percent disability evaluation under 
Diagnostic Code 5295 no longer apply.

To be entitled to a 10 percent evaluation under Diagnostic 
Code 5295, the medical evidence must demonstrate 
characteristic pain on motion.  The ROM findings of record 
reveal virtually unhindered motion of the lumbar spine.  For 
example, the most recent ROM findings were as follows: 
forward flexion to 95 degrees; back extension to 30 degrees; 
lateral bending to 35 degrees bilaterally; and thoracic spine 
rotation to 35 degrees bilaterally.  Moreover, no medical 
evidence of record depicts a significantly more limited ROM.  
Additionally, on multiple occasions the veteran was found to 
be able to walk on his heels and his toes without difficulty.  
In January 2000, the VA examiner noted that thoracic 
examination demonstrated no tenderness.  The Board 
acknowledges the finding in the January 2000 VA examination 
that the veteran complained of pain upon back extension over 
the L5 area in the midline.  The Board also acknowledges the 
veteran's numerous statements concerning his back pain, 
reported at his VA examinations, in his December 1999 letter 
and also at his September 2001 hearing.  However, given the 
absence of objective findings of pain on motion, the Board 
finds that the criteria for a 10 percent evaluation under 
Diagnostic Code 5295 have not been met.  Instead, the 
veteran's disability picture more nearly approximates the 
present noncompensable rating, signifying slight subjective 
symptoms.  Hence, the March 2000 reduction from 20 percent to 
a noncompensable rating was proper.

The veteran could also potentially be entitled to a 
restoration of a compensable rating on the basis of pain and 
weakness considerations.  As noted earlier, when evaluating 
disabilities of the musculoskeletal system, as in the present 
case, a rating increase may be for application on the basis 
of functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board 
has duly considered the restoration of a compensable rating 
on the basis of pain on movement, but determines, for the 
reasons discussed below, that restoration of a compensable 
rating is not appropriate in the instant case.  

In determining that the veteran is not entitled to the next 
higher disability evaluation on the basis of pain and 
weakness considerations, the Board acknowledges his 
subjective complaints of pain and discomfort.  The Board 
further acknowledges that these symptoms were said to 
intensify in response to cold temperatures, and weather 
changes, and also as a result of prolonged walking, standing 
or driving.   Despite these complaints, the VA examinations 
failed to indicate excessive pain on movement.  As noted in 
the preceding paragraph, the veteran's ROM, at its worst in 
August 1998, was barely abnormal when compared to the normal 
findings recorded in January 2000.  The slight degree of 
abnormality detected in the examinations prior to January 
2000 has already been contemplated in the assignment of the 
noncompensable rating under Diagnostic Code 5295.  Thus, the 
Board finds that the evidence of record does not warrant a 
restoration of a compensable disability evaluation pursuant 
to 38 C.F.R. §§ 4.40, 4.45, 4.59, as interpreted in DeLuca, 
supra.  

In conclusion, the Board has reviewed the veteran's entire 
medical history with respect to the veteran's lumbosacral 
muscle strain with thoracic pain, as summarized in pertinent 
part above.  See 38 C.F.R. § 4.1; Brown, 5 Vet. App. at 421, 
citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
The Board finds that the March 2000 rating decision reducing 
the veteran's disability evaluation from 20 percent to a 
noncompensable rating was proper, and there is no basis for a 
restoration of the 20 percent rating assigned by the RO in 
February 1997.  The Board notes that the most recent VA 
examination in January 2000 did not show any evidence of 
muscle spasms with extreme forward bending, or loss of 
lateral spine motion, unilateral, in standing position.  
Additionally, the objective medical evidence did not 
substantiate the veteran's subjective complaints of pain on 
motion.  In fact, the January 2000 examination and the 
accompanying x-ray evidence contained no abnormal findings 
with respect to the veteran's lumbosacral spine.  Moreover, 
this examination was consistent with the overall disability 
picture presented when the veteran's medical history is 
viewed in its entirety.  VA examinations in August 1998 and 
September 1999 similarly revealed no evidence of muscle 
spasms or loss of lateral spine motion, and generally did not 
reflect pain on motion.  Therefore, it is permissible here to 
base a reduction in ratings on the January 2000 reexamination 
disclosing improvement, as authorized under 38 C.F.R. 
§ 3.344(c), since the Board has also considered the entirety 
of the veteran's medical history, as required under 
38 C.F.R. §§ 4.1, 4.2, and 4.13.  


ORDER

As the reduction in the evaluation of the veteran's 
lumbosacral muscle strain with thoracic pain, effective July 
2000, was warranted, the appeal is denied.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

